UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: March 31 Date of reporting period: June 30, 2009 ITEM 1. SCHEDULE OF INVESTMENTS Rainier Growth Fund Securities owned by the Fund on June 30, 2009 (Unaudited) Issuer Shares Value Common stocks 99.54% (Cost $1,054,828,022) Aerospace & Defense 4.15% Precision Castparts Corp. 220,105 16,074,267 Raytheon Co. 222,540 9,887,452 United Technologies Corp. 329,625 17,127,315 Air Freight & Logistics 2.32% Expeditors International of Washington, Inc. 405,895 13,532,539 Fedex Corp. 190,750 10,609,515 Application Software 0.66% Citrix Systems, Inc. (I) 213,490 6,808,196 Asset Management & Custody Banks 2.12% BlackRock, Inc. 90,395 15,857,091 Northern Trust Corp. 114,980 6,172,126 Biotechnology 2.94% Celgene Corp. (I) 144,335 6,904,986 Cephalon, Inc. (I)(L) 91,910 5,206,702 Gilead Sciences, Inc. (I) 392,875 18,402,265 Cable & Satellite 0.70% DIRECTV Group, Inc. (I)(L) 295,580 7,303,782 Communications Equipment 7.17% BancTec, Inc. (B)(I)(K)(S) 197,026 1,432,442 Cisco Systems, Inc. (I) 1,488,920 27,753,469 F5 Networks, Inc. (I) 143,830 4,975,080 Juniper Networks, Inc. (I) 397,250 9,375,100 QUALCOMM, Inc. 594,945 26,891,514 Research In Motion, Ltd. (I) 56,735 4,031,022 Computer & Electronics Retail 1.77% Best Buy Co., Inc. 425,190 14,239,613 Gamestop Corp. (Class A) (I) 187,120 4,118,511 Computer Hardware 5.00% Apple, Inc. (I) 235,235 33,504,521 Hewlett-Packard Co. 475,805 18,389,863 Computer Storage & Peripherals 1.54% EMC Corp. (I) 1,221,520 16,001,912 Consumer Finance 2.28% Visa, Inc. (Class A) 379,705 23,640,433 Data Processing & Outsourced Services 0.55% Mastercard, Inc. (Class A) 34,310 5,740,406 Department Stores 1.45% Kohl's Corp. (I) 352,030 15,049,283 Diversified Financial Services 1.89% JPMorgan Chase & Co. 575,460 19,628,941 Page 1 Rainier Growth Fund Securities owned by the Fund on June 30, 2009 (Unaudited) Issuer Shares Value Diversified Metals & Mining 1.18% Freeport-McMoRan Copper & Gold, Inc. 244,090 12,231,350 Drug Retail 1.76% CVS Caremark Corp. 574,965 18,324,135 Electrical Components & Equipment 0.81% AMETEK, Inc. 242,920 8,400,174 Electronic Components 0.96% Amphenol Corp. (Class A) 314,180 9,940,655 Fertilizers & Agricultural Chemicals 1.45% Monsanto Co. 203,230 15,108,118 Footwear 2.40% NIKE, Inc. (Class B) 481,925 24,954,077 Health Care Equipment 2.27% Baxter International, Inc. 73,780 3,907,389 Becton, Dickinson & Co. 124,050 8,846,006 St. Jude Medical, Inc. (I) 264,200 10,858,620 Health Care Services 1.52% Aveta, Inc. (B)(I)(S) 97,210 194,893 Express Scripts, Inc. (I) 226,225 15,552,969 Health Care Supplies 1.39% Alcon, Inc. 123,960 14,394,235 Heavy Electrical Equipment 0.60% ABB, Ltd., SADR 392,445 6,192,782 Home Improvement Retail 1.89% Lowe's Cos., Inc. 1,013,530 19,672,617 Hotels, Resorts & Cruise Lines 0.87% Carnival Corp. 351,430 9,056,351 Household Products 3.47% Church & Dwight Co., Inc. 151,070 8,204,612 Colgate-Palmolive Co. 311,620 22,043,999 Procter & Gamble Co. 112,375 5,742,363 Hypermarkets & Super Centers 1.65% Wal-Mart Stores, Inc. 354,560 17,174,886 Industrial Gases 1.84% Praxair, Inc. 268,990 19,117,119 Industrial Machinery 1.59% Danaher Corp. 127,050 7,844,067 SPX Corp. 177,750 8,704,418 Internet Retail 2.53% Amazon.com, Inc. (I) 313,940 26,264,220 Internet Software & Services 2.76% Google, Inc. (Class A) (I) 68,060 28,693,415 Page 2 Rainier Growth Fund Securities owned by the Fund on June 30, 2009 (Unaudited) Issuer Shares Value Investment Banking & Brokerage 1.22% Charles Schwab Corp. 721,105 12,648,182 IT Consulting & Other Services 1.23% Cognizant Technology Solutions Corp. (Class A) (I) 477,260 12,742,842 Life Sciences Tools & Services 0.47% Illumina, Inc. (I) 126,740 4,935,256 Oil & Gas Drilling 2.49% Transocean, Ltd. (I) 347,793 25,837,542 Oil & Gas Equipment & Services 1.40% Weatherford International, Ltd. (I) 743,060 14,534,254 Oil & Gas Exploration & Production 2.75% Devon Energy Corp. 282,080 15,373,360 Southwestern Energy Co. (I) 338,360 13,145,286 Packaged Foods & Meats 0.41% Ralcorp Holdings, Inc. 69,410 4,228,457 Personal Products 0.67% Avon Products, Inc. 271,590 7,001,590 Pharmaceuticals 6.10% Abbott Laboratories 595,210 27,998,678 Allergan, Inc. 346,740 16,497,889 Teva Pharmaceutical Industries, Ltd., SADR 382,485 18,871,810 Restaurants 2.42% Darden Restaurants, Inc. 182,080 6,004,998 McDonald's Corp. 332,350 19,106,802 Semiconductors 5.22% Broadcom Corp. (Class A) (I) 574,960 14,253,258 Intel Corp. 1,427,975 23,632,986 Intersil Corp. (Class A) 427,135 5,369,087 Taiwan Semiconductor Manufacturing Co., Ltd., SADR 1,166,680 10,978,459 Soft Drinks 2.41% PepsiCo, Inc. 454,710 24,990,862 Specialized Finance 1.27% IntercontinentalExchange, Inc. (I) 63,725 7,279,944 MSCI, Inc. (Class A) (I) 243,390 5,948,452 Systems Software 4.91% Check Point Software Technologies, Ltd. (I) 465,790 10,932,091 McAfee, Inc. (I) 105,570 4,453,998 Microsoft Corp. 605,625 14,395,706 Oracle Corp. 989,360 21,192,091 Wireless Telecommunication Services 1.09% American Tower Corp. (Class A) (I) 359,210 11,325,891 Page 3 Rainier Growth Fund Securities owned by the Fund on June 30, 2009 (Unaudited) Interest Issuer, description rate Shares Value Short-term investments 2.36% (Cost $24,486,238) John Hancock Cash Investment Trust(T)(W) 0.3952% (Y) 949,997 9,510,234 Principal amount Value Repurchase Agreement 1.44% Repurchase Agreement with State Street Corp. dated 6-30-2009 at 0.01% to be repurchased at $14,979,004 on 7/1/2009, collateralized by $265,000 Federal Home Loan Bank, 5.50% due 7/15/2036 (valued at $281,894, including interest), $1,785,000 Federal Home Loan Bank, 5.25% due 12/11/2020 (valued at $1,880,944, including interest), $12,500,000 Federal National Mortgage Association, 5.63% due 9/18/2017 (valued at $12,828,125, including interest), and $280,000 Federal National Mortgage Association, 5.80% due 02/09/2026 (valued at $292,600, including interest) $14,979,000 14,979,000 Total investments (Cost $1,079,314,260) 101.90% Other assets and liabilities, net (1.90%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. SADR Sponsored American Depositary Receipts (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. (I) Non-income producing security. (K) Direct placement securities are restricted to resale. The Fund may be unable to sell a direct placement security and it may be more difficult to determine a market value for a direct placement security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a direct placement security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below: Value as a percentage of Fund's net Value as of June Issuer, description Acquisition date Acquisition cost assets 30, 2009 BancTec, Inc. common stock 6/20/2007 $ 4,728,640 0.14% $ 1,432,442 (L) All or a portion of this security is on loan as of June 30, 2009. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) The rate shown is the annualized seven-day yield as of June 30, 2009. Page 4 Rainier Growth Fund Securities owned by the Fund on June 30, 2009 (Unaudited)  At June 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $1,120,043,944. Net unrealized depreciation aggregated $61,793,123, of which $52,441,471 related to appreciated investment securities and $114,234,594 related to depreciated investment securities. Page 5 Notes to the Schedule of Investments (Unaudited) Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 p . m . , Eastern Time . Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade . Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data as well as broker quotes . Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading . Equity and debt obligations, for which there are no prices available from an independent pricing service, are valued based on broker quotes or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), is valued at its net asset value each business day . JHCIT is a floating rate fund investing in money market instruments. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions and market conditions, interest rates, investor perceptions and market liquidity. Fair Value Measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures. In addition, investment companies, including mutual funds, are valued using this technique.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques. 6  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Trusts Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of June 30, 2009, by major security category or security type. Investments in Securities Level 1 Level 2 Level 3 Total Consumer Discretionary $ $
